UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):December 18, 2007 TBS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Bermuda 000-51368 98-0225954 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Commerce Building Chancery Lane Hamilton HM 12, Bermuda (Address of Principal Executive Offices) (441) 295-9230 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On December 18, 2007, TBS International Limited issued a press release announcing that the company has exercised its option to purchaseseven of its multipurpose tweendeck vessels for $2.85 million each. Thepress release is attachedas Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1 Press Release, dated December 18, 2007, of TBS International Limited regarding the company's announcement of the purchase option exercised for seven of TBS's operational fleet. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TBS INTERNATIONAL LIMITED Date: December 19, 2007 By: /s/ Ferdinand V. Lepere Ferdinand V. Lepere Executive Vice President and Chief Financial Officer
